Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of August 13, 2020 (the “Effective Date”), by and between AudioEye, Inc., a
Delaware corporation with an address at 5210 E. Williams Circle, Tucson, AZ
85711 (the “Company”), and Dominic Varacalli, a natural person (“Executive”).

 

W I T N E S E T H:

 

WHEREAS, prior to the Effective Date, Executive was employed by the Company as
its Chief Technology Officer pursuant to a May 20, 2020 Offer Letter (the “Offer
Letter”);

 

WHEREAS, as a condition of Executive’s employment with the Company, Executive
and the Company entered into a June 1, 2020 Confidentiality, Proprietary Rights
and Non-Solicitation Agreement (the “Confidentiality Agreement”) and Executive
agreed to be bound by the Company’s policies and practices, including its
Amended and Restated Insider Trading Policy, Code of Business Conduct and
Ethics, Document Retention Policy, and other policies contained in the Company’s
Handbook (collectively, the “Policies”); and

 

WHEREAS, the Company wishes to promote Executive to the position of President
(the “Position”) and Executive wishes to accept such Position and the associated
additional compensation and benefits.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive, intending to be legally bound, hereby agree as follows:

 

1.       Employment and Duties. Effective on the Effective Date, the Company
shall promote Executive to the Position. In the Position, Executive shall report
to the Chief Executive Officer (“CEO”). The duties and responsibilities of
Executive in the Position shall include the duties and responsibilities typical
of a President and such other duties and responsibilities as the CEO may from
time to time reasonably assign to Executive.

 

Executive shall devote all of his business time, attention, and energies to the
business of the Company, provided that nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or trustee of any charitable or
educational organization or (b) engaging in additional activities in connection
with personal investments and community affairs, as long as these additional
activities do not materially interfere, individually or collectively, with the
performance of the duties and responsibilities of Executive, and these
activities are not inconsistent with Executive’s duties under this Agreement and
do not violate the terms of Section 14.

 

2.       Term. Executive’s employment pursuant to this Agreement shall commence
on the Effective Date and shall continue until earlier terminated pursuant to
Section 6 or Section 12 (the “Term”). The parties agree that Executive shall at
all times be an at-will employee, and he or the Company may terminate his
employment at any time for any lawful reason, subject to the payment obligations
described herein. For the avoidance of doubt, the restrictions in Sections 13
and 14 of this Agreement that apply after employment ends, and the provisions of
Sections 9 and 17, shall survive the expiration of the Term.

 

3.       Place of Employment. Executive shall continue to work in the Company’s
offices in the Portland, Oregon area; provided, however, that Executive shall
make himself available as requested for regular business travel, including
travel to the Company’s other corporate offices, or such other location where
the Company may decide to establish operations.

 

4.       Base Salary. For all services to be rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive a base salary (the “Base
Salary”) during the Term at an annual rate of $210,000 per year unless the
parties mutually agree to modify the Base Salary. The Base Salary shall be paid
in periodic installments in accordance with the Company’s regular payroll
practices.

 



   

 

 

5.       Bonus. During the Term, Executive shall be eligible to receive an
annual cash performance bonus, with a target value of $20,000 (a “Performance
Bonus”), such Performance Bonus to be paid if the Company and Executive meet or
exceed certain performance targets set by the Company and Executive. The
Performance Bonus shall be evaluated based on the Company and Executive’s
performance throughout the entire calendar year with which the Performance Bonus
corresponds (“Performance Bonus Year”); provided, however, that Executive shall
be eligible for a prorated Performance Bonus for calendar year 2020 based on the
date that Executive commenced employment with the Company. If Executive is
employed by the Company as of January 1 of the year immediately following the
Performance Bonus Year and if the Company, in its sole discretion, determines
that the Performance Bonus has been earned, Executive shall be paid within
thirty (30) days after the Company’s year-end financial statements for the
Performance Bonus Year are approved by the Audit Committee for inclusion in the
Company’s Annual Report on Form 10-K for the year ended December 31 of the
Performance Bonus Year, but, in any event, any payment shall be made no later
than March 15 of the year that is two (2) years immediately following the
Performance Bonus Year.

 

6.      Termination. Upon any termination of Executive’s employment, whether
caused by Executive or the Company, the Company shall pay or provide all of the
following to Executive: (i) reimbursement of any and all reasonable business
expenses paid or incurred by Executive through the termination date in
connection with and related to the performance of Executive’s duties and
responsibilities for the Company; (ii) payment, based on the Base Salary, for
any accrued but unused vacation through the termination date in accordance with
Company policy, as in effect as of the date of termination; and (iii) any earned
but unpaid Base Salary accrued through Executive’s last date of employment with
the Company (all of these payments are collectively the “Accrued Obligations”).

 

7.       Equity Award. Executive currently holds time-based restricted share
units (“RSUs”) covering 20,000 shares of the Company’s common stock pursuant to
the AudioEye, Inc. 2019 Equity Incentive Plan (the “Plan”). The Company will
award Executive additional RSUs covering 45,000 of the Company’s common stock
under the Plan, with 15,000 of such RSUs to vest annually in equal installments
over a three (3)-year period from the date the RSUs are awarded and 30,000 of
such RSUs to vest upon achievement of performance targets established in an
award agreement, in each case subject to Executive’s continued employment with
the Company on the applicable vesting date; provided, however, that (a) if a
change in control occurs (as determined under the terms of the Plan), any such
remaining unvested RSUs shall be subject to the terms of the Plan relating to
such change in control and (b) in the event the parties, after Executive’s good
faith efforts, cannot agree, due to the Company’s failure to engage in good
faith discussions, to targets applicable to the performance-based RSUs for one
or more years during the first three years after the award, one-third of such
performance-based RSUs (10,000) shall vest on the applicable anniversary(ies) of
the award during the first three years (e.g., if the parties cannot agree on
performance targets applicable to the year that runs from the first anniversary
of the grant to the second anniversary of the grant due to the Company’s failure
to engage in good faith discussions, performance-based RSUs covering 10,000
shares shall automatically vest on the second anniversary). RSUs approved by the
Compensation Committee will be awarded to Executive subject to Executive’s
execution of an award agreement acceptable to the Company. The RSUs granted to
Executive may be adjusted in the event of a stock split, stock dividend,
recapitalization or other similar event.

 

8.       Deductions and Withholdings. The Company shall deduct and withhold,
from all payments made pursuant to this Agreement, including but not limited to
the Base Salary, all applicable taxes, including income tax, FICA and FUTA, and
other deductions and withholdings required by law.

 



   

 

 

9.       Clawback Rights. All amounts paid to Executive by the Company during
the Term and any time thereafter (other than Executive’s Base Salary, the
Performance Bonuses, accrued but unused vacation, reimbursement of expenses
pursuant to Section 10, and the Accrued Obligations) and any and all stock-based
compensation (such as options, stock, stock unit, and other equity awards)
granted during the Term and any time thereafter (collectively, the “Clawback
Benefits”) shall be subject to the Company’s “Clawback Rights” as follows:
during the period that Executive is employed by the Company and upon the
termination or expiration of Executive’s employment and for a period of three
(3) years thereafter, if any of the following events occur, Executive agrees to
repay or surrender to the Company the Clawback Benefits if a restatement (a
“Restatement”) of any financial results from which any Clawback Benefits to
Executive shall have been determined (such restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared), then Executive agrees to immediately repay or surrender upon demand
by the Company any Clawback Benefits which were determined by reference to any
Company financial results which were later restated, but only to the extent the
Clawback Benefits amounts paid exceed the Clawback Benefits amounts that would
have been paid, based on the restatement of the Company’s financial information.
All Clawback Benefits amounts resulting from such Restatements shall be
retroactively adjusted by the Compensation Committee (or the Board of Directors
(the “Board”), if there is no Compensation Committee) to take into account the
restated results and if any excess portion of the Clawback Benefits resulting
from such restated results is not so repaid or surrendered by Executive within
ninety (90) days of the revised calculation being provided to Executive by the
Company following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. For the
avoidance of doubt, nothing in this Section 9 shall infringe on Executive’s
entitlement to the Base Salary.

 

The Clawback Rights shall terminate following a Change of Control, subject to
applicable law, rules and regulations. The amount of Clawback Benefits to be
repaid or surrendered to the Company shall be determined by the Compensation
Committee (or the Board, if there is no Compensation Committee) in accordance
with applicable law, rules and regulations. All determinations by the
Compensation Committee (or the Board, if there is no Compensation Committee)
with respect to the Clawback Rights shall be final and binding on the Company
and Executive. The parties acknowledge it is their intention that the foregoing
Clawback Rights as relates to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) and requires recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulation as hereafter may be adopted and in effect.

 

10.       Expenses. Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.

 

11.       Other Benefits; Vacation. During the Term, Executive shall be eligible
to participate in incentive, stock purchase, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans to the extent provided by the Company generally to its employees
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees, subject to the
terms and conditions, including eligibility provisions, of any such Benefit
Plans, which may be amended or terminated from time to time. During the Term,
Executive shall be entitled to accrue, on a pro rata basis, twenty (20) paid
vacation days per year, which if not taken, will accrue and be carried forward
into the next year. No carry forward of vacation past the second year will be
granted without the approval of the Compensation Committee. Vacation shall be
taken at such times as are mutually convenient to Executive and the Company and
no more than twenty (20) consecutive days shall be taken at any one time without
the advance written approval of the CEO.

 

12.       Termination of Employment.

 

(a)            Upon Executive’s termination of employment, for any reason, and
whether caused by Executive or the Company, the Company shall have no further
obligations to Executive or, if applicable, his estate, except to pay or provide
the Accrued Obligations, any rights Executive has related to the RSUs as
provided in the Plan and the award agreement, and any rights and benefits
required by applicable law.

 

(b)            Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the date of termination, provided,
however, that failure to provide timely notification shall not affect the
employment status of Executive.

 



   

 

 

(c)            Upon a termination of Executive’s employment with the Company for
any reason, Executive agrees not to disparage the Company or its Board members,
officers or other senior management employees, or say or do anything that will
adversely impact the Company’s business practices or the reputation of the
Company or its Board members, officers or management employees. Notwithstanding
the foregoing, this Section 12(c) does not apply to Executive in (i) filing any
pleading, or providing truthful oral or written testimony, in any
administrative, arbitration or judicial proceeding, (ii) providing information
pursuant to subpoena, court order, or similar legal process, (iii) reporting
violations of any law or regulation, or otherwise providing truthful
information, to any government or regulatory agencies, or in any document
required to be filed with the SEC, or (iv) otherwise engaging in whistleblower
activity protected by the Securities Exchange Act of 1934, the Dodd Frank Act,
or any rules or regulations issued thereunder, including, without limitation,
SEC Rule 21F-17.

 

13.       Confidential Information. Executive confirms that he has already had,
and shall continue to have, access to Company trade secrets and other
competitively sensitive confidential business or professional information.
Executive reaffirms his obligations and commitments as set forth in the
Confidentiality Agreement, and agrees that he remains so bound. Upon termination
of Executive’s employment with the Company, Executive shall deliver forthwith to
the Company any and all originals and copies, including those in electronic or
digital formats, of Confidential Information (as defined in the Confidentiality
Agreement); provided, however, that Executive shall be entitled to retain
(a) papers and other materials of a personal nature, including, but not limited
to, photographs, correspondence, personal diaries, calendars and rolodexes,
personal files and phone books, (b) information showing his compensation or
relating to reimbursement of expenses, and (c) information that he reasonably
believes may be needed for tax purposes.

 

14.       Non-Competition and Non-Solicitation.

 

(a)       Executive agrees and acknowledges that the restrictions set forth
herein are reasonable and necessary to protect the Company’s legitimate business
interests and do not impose undue hardship or burdens on Executive. Executive
also acknowledges that the technology, software, and related products and
services developed or provided by the Company and its affiliates relating to
ADA-related and other digital accessibility compliance requirements and
enhancements are or are intended to be sold, provided, licensed and/or
distributed to customers and clients primarily in and throughout the United
States (the “Territory”) and that Executive’s responsibilities extend throughout
the Territory (to the extent the Company comes to operate, either directly or
through the engagement of a distributor or joint or co-venturer, or sell a
significant amount of its products and services to customers located, in areas
other than the United States during the Term, the definition of Territory shall
be automatically expanded to cover such other areas in which the Company did
business at the time Executive’s employment with the Company terminates). For
purposes of this Agreement, the “Business” of the Company means: (i) the
development, marketing and sale and licensing of technology, software, and
related products and services relating to ADA and other digital accessibility
federal, state and local compliance requirements, and (ii) any other business in
which the Company is engaged, or actively planning to engage, during the last
year of Executive’s employment with the Company. Executive further acknowledges
and agrees that the Territory, scope of prohibited competition with the
Business, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information, and to protect the goodwill and other legitimate
business interests, of the Company, its affiliates and/or its clients or
customers. The provisions of this Section 14 shall survive the termination of
Executive’s employment hereunder.

 

(b)       Executive hereby agrees and covenants that he shall not during the
Restricted Period and within the Territory, without the prior written consent of
the Company, directly or indirectly:

 

(1)       perform services the same or substantially similar to those he
provides to the Company pursuant to this Agreement, or any other executive-level
functions, for any person (including Executive himself) or entity in competition
with the Company in the Business;

 

(2)       Recruit, solicit or hire; attempt to recruit, solicit or hire; or
assist another person or entity to recruit, solicit or hire any current or
former employee, or independent contractor of the Company who was employed by or
contracted with the Company any time during the final year of Executive’s
employment with the Company, to leave the employment (or independent contractor
relationship) thereof, whether or not any such employee or independent
contractor is party to an employment agreement; or

 



   

 

 

(3)       (A) Attempt to solicit any customer of the Company with whom Executive
had material contact, or about which he received or had access to Confidential
Information, during the last year of Executive’s employment with the Company for
the purpose of offering, selling or providing any product or service competitive
with the Company’s Business to such customer, (B) perform services competitive
with the Company’s Business for such customer, or (C) assist another person or
entity to engage in conduct prohibited by clauses (A) or (B) above if performed
by Executive.

 

With respect to the activities described in Sections 14(b)(1), (2), and
(3) above, the restrictions of this Section 14(b) shall apply during the Term
and until one (1) year after the termination of Executive’s employment with the
Company (including upon expiration of the Agreement) (the “Restricted Period”).
In the event that any provision of this Section 14 is determined by a court of
competent jurisdiction to be unenforceable, such provision shall not render the
entire Section 14 unenforceable but, to the extent possible, the court may
appropriately modify this Section 14 to render such provision enforceable.

 

15.       Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (a) are
directly relevant to the Company’s business as then constituted, (b) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (c) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense to obtain patents,
trademarks or copyrights in the United States and foreign countries, for such
invention, discovery or improvement and for the purpose of vesting title thereto
in the Company, all without any reimbursement for expenses (except as provided
in Section 10 or otherwise) and without any additional compensation of any kind
to Executive.

 

16.       Section 409A.

 

The provisions of this Agreement are intended to comply with or meet an
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any final regulations and guidance promulgated thereunder
(“Section 409A”) and shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 



   

 

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each
other payment is intended to be a payment upon an involuntary termination from
service and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii),
et. seq., to the maximum extent permitted by that regulation, with any amount
that is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A, any payment otherwise
due to Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment, to the extent
required to avoid any adverse tax consequences under Section 409A. Any remaining
payment(s) will be payable in accordance with the payment schedule applicable to
each payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s termination date, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other amounts will be
payable in accordance with the payment schedule applicable to each payment or
benefit, to the extent and in a manner consistent with Section 409A.

 

17.       Miscellaneous.

 

(a)       Executive acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 13 or Section 14 of this
Agreement. Accordingly, Executive agrees that any breach by Executive of
Section 13 or Section 14 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach. The parties understand and
intend that each restriction agreed to by Executive hereinabove shall be
construed as separable and divisible from every other restriction, that the
unenforceability of any restriction shall not limit the enforceability, in whole
or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Company seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Company may have at law or in
equity. Executive agrees that the restrictions contained herein are in addition
to, and do not replace, the restrictions contained in the Confidentiality
Agreement, and this Agreement and the Confidentiality Agreement shall be read
together so as to give the broadest possible protections to the Company. In the
event of any inconsistency between this Agreement and the Confidentiality
Agreement, the broader restriction shall apply.

 

(b)       Neither Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company may assign this Agreement to any
affiliate or in connection with any merger or sale of equity or assets, and the
Company shall have the right to delegate its obligation of payment of all sums
due to Executive hereunder, provided that such delegation shall not relieve the
Company of any of its obligations hereunder.

 

(c)       During the Term, the Company (i) shall indemnify and hold harmless
Executive and his heirs and representatives as, and to the extent, provided in
the Company’s bylaws and (ii) shall cover Executive under the Company’s
directors’ and officers’ liability insurance on the same basis as it covers
other senior executive officers and directors of the Company.

 

(d)       This Agreement, and the Confidentiality Agreement, constitute and
embody the full and complete understanding and agreement of the parties with
respect to Executive’s employment by the Company (it being understood that the
Plan and RSU award agreement shall apply to RSUs that may be awarded pursuant to
Section 7), supersede all prior understandings and agreements, whether oral or
written, between Executive and the Company (including the Offer Letter, except
as incorporated herein), and shall not be amended, modified or changed except by
an instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time. For clarity, the parties confirm that nothing herein shall
supersede or terminate the Confidentiality Agreement or Executive’s prior
commitments with regard to any of the Policies.

 



   

 

 

(e)       This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)       The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)       All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the Company
at its principal executive office or to Executive at his address of record in
the Company’s records, or to such other address as either party may hereafter
give the other party notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after deposited in the mail or one business day after deposited
with an overnight delivery service for overnight delivery.

 

(h)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Arizona without reference to principles of
conflicts of laws, and each of the parties hereto irrevocably consents to the
non-exclusive jurisdiction and venue of the federal and state courts located in,
or whose jurisdiction includes, the Counties of Pima or Maricopa, Arizona.

 

(i)       This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one of the same instrument. The parties hereto have executed
this Agreement as of the date set forth above.

 

(j)       Executive represents and warrants to the Company that he has the full
power and authority to enter into this Agreement and to fully perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of all of his obligations under this Agreement will not conflict
with any agreement to which Executive is a party. The parties agree that
Executive’s breach of this Section 17(j) shall constitute a material breach of
this Agreement.

 

(k)       The Company represents and warrants to Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

[Remainder of page intentionally left blank; signature page follows.]

 

   

 



 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

THE COMPANY   EXECUTIVE             /s/ David Moradi   /s/ Dominic Varacalli By:
David Moradi   Dominic Varacalli

 



   

